DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 27 October 2021 and 10 December 2021, were filed after the mailing date of the patent application on 05 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 05 October 2021, are acceptable for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 21-22, 25-32, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aybay et al. (US 20100165983 A1; hereinafter referred to as “Aybay”).
Regarding Claim 1, Aybay discloses an apparatus comprising: 
a plurality of switches and a board (¶60-62 & Fig. 7 & Fig. 4, Aybay discloses a plurality of vertically positioned interface cards 330 and at least one horizontally positioned interface card 320.  Examiner correlates a plurality of vertically positioned interface cards 330 to "a plurality of switches" and correlates at least one horizontally positioned interface card 320 to "a board"), wherein the plurality of switches are positioned orthogonal to the board (¶60-62 & Fig. 7 & Fig. 4, Aybay discloses that the plurality of vertically positioned interface cards 330 are positioned perpendicular to the at least one horizontally interface card 320.  Here, the plane of each vertically positioned interface card is orthogonal/perpendicular to the plane of each horizontally positioned interface card) and communicatively coupled to the board (¶60-62 & Fig. 7 & Fig. 4, Aybay discloses that each of the plurality of vertically positioned interface cards 330 is coupled to at least one horizontally positioned interface card via a  midplane 340).
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 1.
Regarding Claim 2, Aybay discloses the apparatus of claim 1.
Aybay further discloses the board includes one or more of: an accelerator, central processing unit (CPU) (¶24, Aybay discloses that each interface card comprises a processor.  Examiner notes to Applicant that this limitation uses alternative language, thus the prior art is only required to show one element of the recited list), graphics processing unit (GPU), memory device (¶24, Aybay discloses that each interface card comprises a memory), and/or storage device (¶24, Aybay discloses that each interface card comprises a memory).
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 2.
Regarding Claim 21, Aybay discloses the apparatus of claim 1.
Aybay further discloses the board and the plurality of switches are communicatively coupled by one or more links (¶60-62 & Fig. 7 & Fig. 4, Aybay discloses that each of the plurality of interface cards 330 are coupled to the midplane 340 via midplane connector ports).
Regarding Claim 31, Claim 31 is rejected on the same basis as Claim 21.
Regarding Claim 22, Aybay discloses the apparatus of claim 1.
Aybay further discloses the board and the plurality of switches are communicatively coupled by one or more cables (¶60-62 & ¶94 & Fig. 7 & Fig. 4, Aybay discloses that the at least one horizontally positioned interface card 32 and each of the plurality of interface cards 330 are coupled via a respective cable).
Regarding Claim 32, Claim 32 is rejected on the same basis as Claim 22.
Regarding Claim 25, Aybay discloses the apparatus of claim 22.
Aybay further discloses the one or more cables comprise fiber optic cables (¶60-62 & ¶94 & Fig. 7 & Fig. 4, Aybay discloses that each of the plurality of interface cards 330 are coupled via an optical connector).
Regarding Claim 35, Claim 35 is rejected on the same basis as Claim 25.
Regarding Claim 26, Aybay discloses the apparatus of claim 1.
Aybay further discloses at least two of the plurality of switches are positioned parallel to one another (¶60-62 & Fig. 7 & Fig. 4, Aybay discloses that each interface card 330 of the plurality of vertically positioned interface cards 330 is parallel to other vertically positioned interface cards of the plurality of interface cards).
Regarding Claim 36, Claim 36 is rejected on the same basis as Claim 26.
Regarding Claim 27, Aybay discloses the apparatus of claim 1.
Aybay further discloses a second board positioned orthogonal to the plurality of switches (¶60-62 & Fig. 7 & Fig. 4, Aybay discloses a second horizontally position interface card 320 of at least two horizontally positioned interface cards are positioned orthogonal/perpendicular to the plurality of vertically positioned interface cards 330.  Examiner correlates a plurality of vertically positioned interface cards 330 to "a plurality of switches" and correlates a second of at least two horizontally positioned interface cards 320 to "a second board") and communicatively coupled to the plurality of switches (¶60-62 & Fig. 7 & Fig. 4, Aybay discloses a second horizontally position interface card 320 of at least two horizontally positioned interface cards are connected to each of the plurality of vertically positioned interface cards 330 via a midplane 340), wherein the second board includes one or more of: an accelerator, CPU (¶24, Aybay discloses that each interface card comprises a processor.  Examiner notes to Applicant that this limitation uses alternative language, thus the prior art is only required to show one element of the recited list), GPU, memory device (¶24, Aybay discloses that each interface card comprises a memory), and/or storage device (¶24, Aybay discloses that each interface card comprises a memory).
Regarding Claim 28, Aybay discloses the apparatus of Claim 1.
Aybay further discloses a cabinet (¶36 & Fig. 2, Aybay discloses a housing), wherein the plurality of switches and the board are positioned within the cabinet (¶36 & Fig. 2, Aybay discloses that the first switch fabric and the second switch fabric is within the housing).
Regarding Claim 37, Claim 37 is rejected on the same basis as Claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Aybay in view of Belady et al. (US 20110007470 A1, hereinafter referred to as “Belady”).
Regarding Claim 24, Aybay discloses the apparatus of claim 22.
However, Aybay does not disclose the one or more cables comprise copper.
Belady, a prior art reference in the same field of endeavor, teaches the one or more cables comprise copper (¶64, Belady discloses a cable comprising copper).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Aybay by requiring the one or more cables comprise copper as taught by Belady because the interconnection structure allows for improved air flow (Belady, Abstract).
Regarding Claim 34, Claim 34 is rejected on the same basis as Claim 24.
Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Aybay in view of KSR.
Regarding Claim 23, Aybay discloses the apparatus of claim 22.
However, Aybay does not disclose two or more of the cables are approximately equal length.
Examiner notes that it would have been obvious to use two or more of the cables are approximately equal length (Examiner notes that it would be obvious to use cables having the same length to connect first respective ports of the vertically positioned switches to second respective ports of the horizontally positioned switches because the distance from a first respective port to the second respective port is the same distance.  Here, the efficiency of using cables having the same length would be to simplify the amount of cabling between devices in the housing).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Aybay by using two or more of the cables are approximately equal length as taught by KSR because it would have been “obvious to try” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding Claim 33, Claim 33 is rejected on the same basis as Claim 23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21-22, 24-26, 28-29, 31-32, and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11 of U.S. Patent No. 11153105. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 1 of the ‘105 Patent discloses an apparatus comprising: 
a plurality of switches (Claim 1 of the '105 Patent discloses a first group of switches) and a board (Claim 1 of the '105 Patent discloses a switch of a second group of switches), wherein the plurality of switches are positioned orthogonal to the board (Claim 1 of the '105 Patent discloses  the first group of one or more switches is oriented perpendicular to the second group of one or more switches) and communicatively coupled to the board (Claim 1 of the '105 Patent discloses the first group of one or more switches are coupled to one or more nodes and the second group of one or more switches are coupled to one or more switches).
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 1.
Regarding Claim 21, Claim 1 of the ‘105 Patent discloses the apparatus of claim 1.
Claim 1 of the ‘105 Patent discloses the board and the plurality of switches are communicatively coupled by one or more links (Claim 1 of the '105 Patent discloses the first group of one or more switches are coupled to one or more nodes and the second group of one or more switches are coupled to one or more switches).
Regarding Claim 31, Claim 31 is rejected on the same basis as Claim 21.
Regarding Claim 22, Claim 1 of the ‘105 Patent discloses the apparatus of claim 1.
Claim 1 of the ‘105 Patent discloses the board and the plurality of switches are communicatively coupled by one or more cables (Claim 1 of the '105 Patent discloses a switch of a second set of switches is coupled to the second set of one or more ports using at least one cable).
Regarding Claim 32, Claim 32 is rejected on the same basis as Claim 22.
Regarding Claim 24, Claim 1 of the ‘105 Patent discloses the apparatus of claim 22.
Claim 9 of the ‘105 Patent discloses the one or more cables comprise copper (Claim 9 of the '105 Patent discloses at least one switch in the first group is connected to at least one node with one or more copper cables).
Regarding Claim 34, Claim 34 is rejected on the same basis as Claim 24.
Regarding Claim 25, Claim 1 of the ‘105 Patent discloses the apparatus of claim 22.
Claim 11 of the ‘105 Patent discloses the one or more cables comprise fiber optic cables (Claim 11 of the '105 Patent discloses the second group of one or more switches is connected to the switches of one or more other groups through fiber optic cables).
Regarding Claim 35, Claim 35 is rejected on the same basis as Claim 25.
Regarding Claim 26, Claim 1 of the ‘105 Patent discloses the apparatus of claim 1.
Claim 1 of the ‘105 Patent discloses at least two of the plurality of switches are positioned parallel to one another (Claim 1 of the '105 Patent discloses  the first group of one or more switches are oriented parallel to a first plane and the second group of one or more switches are oriented parallel to a second plane).
Regarding Claim 36, Claim 36 is rejected on the same basis as Claim 26.
Regarding Claim 28, Claim 1 of the ‘105 Patent discloses the apparatus of claim 1.
Claim 3 of the ‘105 Patent discloses a cabinet (Claim 3 of the '105 Patent discloses a cabinet), wherein the plurality of switches and the board are positioned within the cabinet (Claim 3 of the '105 Patent discloses the group of switches is positioned in a portion of a cabinet).
Regarding Claim 37, Claim 37 is rejected on the same basis as Claim 28.
Claims 2, 27, and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11 of U.S. Patent No. 11153105 in view of Aybay.
Regarding Claim 2, Claim 1 of the ‘105 Patent discloses the apparatus of claim 1.
However, Claim 1 of the ‘105 Patent does not disclose the board includes one or more of: an accelerator, central processing unit (CPU), graphics processing unit (GPU), memory device, and/or storage device.
Aybay, a prior art reference in the same field of endeavor, teaches the board includes one or more of: an accelerator, CPU (¶24, Aybay discloses that each interface card comprises a processor.  Examiner notes to Applicant that this limitation uses alternative language, thus the prior art is only required to show one element of the recited list), GPU, memory device (¶24, Aybay discloses that each interface card comprises a memory), and/or storage device (¶24, Aybay discloses that each interface card comprises a memory).
It would have been obvious to one having ordinary skill in the art prior to the effective date of the invention to modify Claim 1 of the ‘105 Patent by requiring that the board includes one or more of: an accelerator, central processing unit (CPU), graphics processing unit (GPU), memory device, and/or storage device as taught by Aybay because the amount and/or number of cables used in a distributed switch fabric is reduced between stages and also allows for expansion of additional inputs/outputs and/or stages without significantly increasing the amount of cabling (Aybay, ¶6).
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 2.
Regarding Claim 27, Claim 1 of the ‘105 Patent discloses the apparatus of claim 1.
Claim 1 of the ‘105 Patent discloses a second board positioned orthogonal to the plurality of switches (Claim 1 of the '105 Patent discloses the second group of one or more switches is oriented perpendicular to the first group of one or more switches) and communicatively coupled to the plurality of switches (Claim 1 of the '105 Patent discloses the second group of one or more switches are coupled to one or more nodes and the second group of one or more switches are coupled to one or more switches).
However, Claim 1 of the ‘105 Patent does not disclose the second board includes one or more of: an accelerator, CPU, GPU, memory device, and/or storage device.
Aybay, a prior art reference in the same field of endeavor, teaches the second board includes one or more of: an accelerator, CPU (¶24, Aybay discloses that each interface card comprises a processor.  Examiner notes to Applicant that this limitation uses alternative language, thus the prior art is only required to show one element of the recited list), GPU, memory device (¶24, Aybay discloses that each interface card comprises a memory), and/or storage device (¶24, Aybay discloses that each interface card comprises a memory).
It would have been obvious to one having ordinary skill in the art prior to the effective date of the invention to modify Claim 1 of the ‘105 Patent by requiring that the second board includes one or more of: an accelerator, CPU, GPU, memory device, and/or storage device as taught by Aybay because the amount and/or number of cables used in a distributed switch fabric is reduced between stages and also allows for expansion of additional inputs/outputs and/or stages without significantly increasing the amount of cabling (Aybay, ¶6).
Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11 of U.S. Patent No. 11153105 in view of KSR.
Regarding Claim 23, Claim 1 of the ‘105 Patent discloses the apparatus of claim 22.
However, Claim 1 of the ‘105 Patent does not disclose two or more of the cables are approximately equal length.
Examiner notes that it would have been obvious to use two or more of the cables are approximately equal length (Examiner notes that it would be obvious to use cables having the same length to connect first respective ports of the vertically positioned switches to second respective ports of the horizontally positioned switches because the distance from a first respective port to the second respective port is the same distance.  Here, the efficiency of using cables having the same length would be to simplify the amount of cabling between devices in the housing).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 1 of the ‘105 Patent by using two or more of the cables are approximately equal length as taught by KSR because it would have been “obvious to try” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding Claim 33, Claim 33 is rejected on the same basis as Claim 23.
Regarding Claim 33, Claim 33 is rejected on the same basis as Claim 23.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Belady et al. (US 20110007470 A1) is cited to show that interconnection boards are arranged orthogonal to cell boards (Belady, ¶52), and Fitzgerald et al. (US 6422876 B1) is cited to show at least one front card oriented perpendicular/orthogonal to at least one back card (Fitzgerald, 3:1-65 & Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474